 



Exhibit 10.3
EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND JAMES J.
MCGONIGLE RELATING TO EMPLOYMENT, BOARD SERVICE, NON-
COMPETITION AND RELATED MATTERS
DATED JULY 25, 2006
          AGREEMENT (the “Agreement”), dated as of July 25, 2006, is made and
entered into by and between The Corporate Executive Board Company (the
“Company”) and James J. McGonigle (“McGonigle”).
          WHEREAS, McGonigle and the Company are parties to that certain
Employment Agreement, dated as of January 21, 1999 (the “Employment Agreement”),
and that certain Agreement Concerning Exclusive Services, Confidential
Information, Business Opportunities, Non-Competition, Non-Solicitation and Work
Product, dated as of January 21, 1999 (the “Non-Competition Agreement”);
          WHEREAS, effective as of July 1, 2005, McGonigle ceased to serve as
the Chief Executive Officer of the Company but continued to serve as Chairman of
the Board of Directors of the Company (the “Board”); and
          WHEREAS, the parties desire to establish and confirm the terms of
McGonigle’s employment with the Company.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:
     1. Termination of Employment Agreement.
          McGonigle and the Company hereby agree that effective as of January 1,
2006, the Employment Agreement and the Non-Competition Agreement shall be
superseded by the Agreement, and shall, from and after January 1, 2006, be of no
further force or effect.
     2. Board Service.
          McGonigle shall serve in his current position as Executive Chairman of
the Company’s Board of Directors (the “Board”) until December 31, 2006. As
Executive Chairman of the Board, McGonigle shall preside over meetings of the
Board and shall have such additional responsibilities, perform such duties and
provide such services as the Board may request, consistent with such position,
the Bylaws of the Company and the Board’s Corporate Governance Principles.
McGonigle shall cease to be an executive of the Company on December 31, 2006.
From and after January 1, 2007 and until such time as the Board in its sole
discretion elects a new Chairman, McGonigle shall serve as non-executive
Chairman of the Board, and in such capacity shall have such responsibilities and
perform such duties as specified in the Company’s Bylaws and the Board’s
Corporate Governance Principles. McGonigle hereby

 



--------------------------------------------------------------------------------



 



agrees to tender his resignation from the Board on the date that the Board
elects a new Chairman of the Board.
     3. Part-Time Employment.
          The Company hereby agrees that from and after January 1, 2007 and
until April 1, 2009 (the “Term”), McGonigle shall be employed on a part-time
basis as a non-executive employee of the Company. During the Term, McGonigle
shall be employed at the Company’s executive office location during normal
business hours, providing significant and substantial service to the Company of
no less than 750 hours per year and up to 1000 hours per year. McGonigle’s
employment schedule will be arranged on a mutually convenient basis, provided
that (i) the foregoing provision shall not alter the Company’s control over
McGonigle’s employment and work schedule and McGonigle’s obligations to provide
substantive services to the Company as a part-time employee. Subject to the
terms and conditions stated herein, McGonigle shall perform and discharge such
services and duties as are requested from time to time by the Board and/or the
Company’s Chief Executive Officer. Such services shall include assistance with
transition matters, advice and counsel pertaining to historical operations,
strategic advice, industry related matters, customer-related matters and general
management matters. In addition, such services may include assistance with
special projects within McGonigle’s management and industry expertise. Any
termination of McGonigle’s service as a member of the Board shall have no effect
on McGonigle’s status as a part-time, non-executive employee of the Company.
McGonigle will be provided with an office in the Corporate headquarters
comparable to offices provided for senior officers of the Company and will be
provided information technology support, on-site parking and secretarial support
for the duration of the Term.
     4. Exclusivity.
          The Company and McGonigle agree that McGonigle shall be permitted to
engage in other business, civic and charitable activities (subject to the
restrictions in Section 8), as long as such activities do not materially
interfere with the performance of his duties as an employee of the Company
hereunder. Notwithstanding the foregoing, McGonigle agrees that during the Term
he shall not serve as an employee of an entity other than the Company on either
a full-time or part-time basis.
     5. Remuneration.
          (a) Compensation.
               (i) 2006 Compensation. For his service as Executive Chairman of
the Board during 2006, McGonigle shall be compensated at the rate of $480,000
per annum.

 



--------------------------------------------------------------------------------



 



               (ii) No Other Compensation. McGonigle agrees and acknowledges
that he is and will not be entitled to any compensation and/or benefits from the
Company in respect of his service as a member of the Board other than those
items specifically provided for under this Section 5.
          (b) Part-Time Employee Compensation.
               (i) Cash Compensation. From and after January 1, 2007 and through
the Term, McGonigle shall be compensated in respect of his service as a
part-time employee of the Company, at the rate of $350,000 per annum, payable in
installments in accordance with the Company’s policy governing salary payments
to part-time employees generally, except that the amount of such cash
compensation shall be reduced by any amount of cash retainer paid to McGonigle
for his service on the Board.
               (ii) Benefit Plan Participation. During the Term, to the extent
permissible under the existing terms of the Company’s employee benefit plans,
the Company will provide to McGonigle, the right to participate in the Company’s
Deferred Compensation Plan and in any employee benefits plans that provide for
participation by part-time employees of the Company. In addition, after the
Term, McGonigle will be entitled to participate in any medical insurance, health
or welfare benefit plan as and when made available by the Company to its retired
employees and/or retired key employees or officers, in each case such
participation to be at McGonigle’s own expense to the extent that such plans so
provide.
               (iii) Expense Reimbursements. During the Term, the Company shall
reimburse McGonigle for all reasonable and necessary business expenses incurred
by him in the performance of his duties hereunder, in accordance with its
policies, and provided they are documented in a form satisfactory to the
Internal Revenue Service and consistent with Company policy for the deduction of
such expenses.
          (c) Other Elements of Compensation. McGonigle confirms and
acknowledges that except as expressly provided in this Agreement, any other
elements of compensation, including without limitation grants of equity-based
compensation, are provided at the sole discretion of the Board of Directors
and/or its compensation committee, which also shall have sole discretion to
determine the terms, amount and frequency of any such other elements of
compensation. Notwithstanding the foregoing, the parties acknowledge that as due
and valid consideration for McGonigle’s covenants set forth in Section 8 of this
Agreement, the Company has entered into this Agreement and agrees and confirms
that (i) the stock options and restricted stock units held by McGonigle (the
“Equity Awards”) shall be governed by the existing terms thereof, (ii) for so
long as McGonigle fulfills his obligations pursuant to this Agreement, McGonigle
shall not be deemed to have incurred a termination of employment with the
Company for purposes of such Equity Awards, and (iii) the Board and its
compensation committee shall not adjust the vesting schedule of the Equity
Awards based on McGonigle’s status as a part-time employee.
          (d) Special Equity Awards. On January 1, 2007, McGonigle shall be
granted a stock appreciation right on 11,250 shares of the Company’s common
stock with an exercise price set at the market price of the Company’s common
stock and a restricted stock units award on 11,250 shares of the Company’s
common stock (collectively, the “Special Equity Awards”).

 



--------------------------------------------------------------------------------



 



Such Special Equity Awards shall become exercisable and vest in full March 31,
2009, but shall be forfeited if McGonigle’s employment terminates before the end
of the Term either for Cause (as defined in Section 6(b)) or through voluntary
resignation other than following a material breach of this Agreement by the
Company (as referred to in Section 6(b)). Such stock appreciation rights shall
remain exercisable until the second anniversary of the expiration of the Term,
provided that McGonigle has not violated the covenants under Section 8 of this
Agreement. If Section 8 covenants are violated by Mr. McGonigle, such stock
appreciation rights must be exercised within 90 days of the occurrence of the
violation.
     6. Termination.
          McGonigle’s service with the Company hereunder shall terminate upon
the expiration of the Term or upon the earlier occurrence of any of the
following events:
          (a) McGonigle’s death or disability. For the purposes of this
Agreement, the term “disability” shall mean a serious and permanent medical
incapacity or disability that precludes McGonigle from performing professional
work. The Company, at its option and expense, shall be entitled to retain a
physician reasonably acceptable to McGonigle to confirm the existence of such
incapacity or disability.
          (b) The termination of McGonigle by the Company for Cause or without
Cause. For purposes of this Agreement, “Cause” for termination shall mean the
commission of a material act of fraud, theft or dishonesty against the Company;
conviction for any felony; or willful non-performance of material duties which
is not cured within sixty (60) days after receipt of written notice to McGonigle
from the Board. A termination without Cause shall include a resignation by
McGonigle upon sixty (60) days notice to the Company following a material breach
of this Agreement by the Company, provided that McGonigle delivers written
notice to the Company within sixty (60) days following the event that McGonigle
considers to constitute a material breach, stating that McGonigle believes that
a basis for termination under this provision exists and specifying the event
that McGonigle considers to constitute the basis for such termination, and the
Company shall not have remedied or cured such event within 60 days of receipt of
such notice.
          (c) The resignation by McGonigle.
     7. Effect of Termination.
          (a) Upon the termination of McGonigle’s service as a part-time,
non-executive employee of the Company (whether prior to or upon the expiration
of the Term), McGonigle shall be deemed to have voluntarily resigned from all
positions that McGonigle may then hold with the Company and any of its
subsidiaries, effective upon the date of such termination (the “Termination
Date”). In addition, such termination of service shall be deemed a termination
of employment for all purposes under the Equity Awards. Following McGonigle’s
termination of employment with the Company for any reason, McGonigle shall
continue to be subject to the covenants as set forth in Section 8 and shall have
no further rights to any compensation or any other benefits under this Agreement
except as set forth in this Section 7.

 



--------------------------------------------------------------------------------



 



          (b) If McGonigle’s service with the Company is terminated by the
Company without Cause, McGonigle shall be entitled to receive payment of all
unpaid amounts to which McGonigle has become entitled under this Agreement
through the Termination Date and, subject to McGonigle’s delivery of a valid and
irrevocable general release of all claims against the Company and its affiliates
to the fullest extent permitted by law, in a form mutually acceptable to the
Company and McGonigle, McGonigle shall receive a lump sum payment equal to the
cash compensation that otherwise would have been paid during the remainder of
the term, and all of the Equity Awards that remain outstanding as of the
Termination Date shall become immediately and fully vested and exercisable as of
immediately prior to the Termination Date. The irrevocable general release
described in this Section 7(b) shall not apply to (i) any obligation to provide
compensation under this Agreement, (ii) any claims by McGonigle for
indemnification under the Company’s certificate of incorporation and bylaws and
(iii) any claims by McGonigle under the Company’s director and officer insurance
coverage.
          (c) If McGonigle’s employment with the Company is terminated other
than by the Company without Cause (including termination upon the expiration of
the Term), McGonigle shall be entitled to receive payment of all unpaid amounts
to which McGonigle has become entitled under this Agreement through the
Termination Date and McGonigle shall have no further rights to any compensation
or any other benefits under this Agreement. In addition, upon such a
termination, no Equity Award held by McGonigle but not then vested shall vest
after the Termination Date except to the extent specifically provided in the
terms of such Equity Award.
          (d) Notwithstanding the foregoing, if within one year after a Change
in Control of the Company (as defined in the applicable Equity Award agreement)
McGonigle incurs a termination of employment for any reason other than for Cause
(as defined in the applicable Equity Award agreement) or voluntary resignation,
the Equity Awards shall be deemed to have become fully vested immediately prior
to such termination of employment.
     8. McGonigle Covenants.
          McGonigle and the Company acknowledge that the Employment Agreement
and the Non-Competition Agreement set forth certain rights and obligations of
the parties with respect to confidential information, Company property and
business opportunities, non-competition, solicitation of employees and
intellectual property and that notwithstanding the termination of the Employment
Agreement and the Non-Competition Agreement, the parties hereby confirm their
intention to retain such rights and be bound by such obligations, and in order
to continue, confirm and clarify the scope thereof, hereby agree to the
following terms.
          (a) Confidential Information. Except as may be required and authorized
in the course of his service with the Company, McGonigle shall not at any time
during the Term or after the termination of McGonigle’s service hereunder for
any reason disclose or use, directly or indirectly, any confidential or
proprietary information of the Company or its affiliates. For the purposes of
this Agreement, “confidential or proprietary information” shall mean all
information disclosed to McGonigle, or known by him as a consequence of or
through his employment and/or service with the Company, where such information
is not generally known in the trade or industry or which is considered
confidential by the Company or was the subject of efforts by the Company to
maintain its confidentiality, and where such information refers or relates in
any manner whatsoever to the business activities, processes, services or
products of the Company or

 



--------------------------------------------------------------------------------



 




its affiliates. Such information includes, but is not limited to, trade secrets
as defined by the District of Columbia Trade Secrets Act, D.C. Code (S) 48-501,
et seq., business and development plans (whether contemplated, initiated or
completed), business contacts, methods of operation, policies, results of
analysis, member and prospective member lists, employee lists, business
forecasts, financial data, advertising and marketing methods, manuals, training
materials, management, performance review, project assessment and all other
forms and documents used in management of the Company’s employees and in
performing work for the Company, reports, correspondence, data collection forms
and other documents provided to members, syndicated, multi-client studies,
custom research reports, statements, reports, strategic information and other
information distributed to policy or management committee members, information
relating to costs and revenues, and similar information.
          (b) Return of Company Property. Upon termination of McGonigle’s
service with the Company hereunder for any reason, McGonigle shall immediately
return to the Company or destroy or delete to the satisfaction of the Company
all of the Company’s and its affiliates’ property and confidential or
proprietary information which is in tangible form (including, but not limited
to, all correspondence, memoranda, files, manuals, books, lists, records,
equipment, computer disks, magnetic tape, and electronic and other media and
equipment) and all copies thereof in McGonigle’s possession, custody or control,
provided that McGonigle may retain one copy of each published study to which he
contributed personally.
          (c) Business Opportunities. During the Term, McGonigle shall promptly
disclose to the Company each business opportunity of a type, which, based upon
such opportunity’s prospects and relationship to the business of the Company or
its affiliates, McGonigle knows or might reasonably believe the Company is
pursuing or is planning to pursue. In the event that McGonigle’s service
hereunder is terminated for any reason, the Company or its affiliates shall have
the exclusive right to participate in or undertake on their own behalf without
any involvement by or compensation to McGonigle any such opportunity that arose
during the Term.
          (d) Covenant Not to Compete.
               (i) Except as otherwise provided in Section 8(d)(ii), if
McGonigle’s service to the Company hereunder is terminated for any reason
(including the expiration of the Term), for due and valid consideration as set
forth in this Agreement (including but not limited to Section 5(c) and the
Company’s determination to enter into this Agreement), the value and sufficiency
of which is hereby acknowledged, McGonigle shall not, directly or indirectly,
either individually or as a five or more percent stockholder, director, officer,
partner, consultant, owner, employee, agent, or in any other capacity, for a
period of two (2) years following the Termination Date, (A) provide Company
Services (as defined below) or work for or provide services to any person or
entity that provides Company Services, to any person or entity located within a
one hundred (100) mile radius of any city or location in the United States or in
any foreign country in which the Company or its affiliates has an office, is
engaged in business or proposes to engage in business as of the Termination
Date, except that this provision shall not restrict McGonigle from serving as a
director of the company(ies) listed on Attachment A to this Agreement or of any
other company where such service has been approved in advance by the Board of
the Company; or (B) solicit or offer to provide or provide Company Services, or
work for a person or entity that solicits or offers to provide or provides
Company Services, to any person or entity who was a member of the Company or its
affiliates or was directly or indirectly

 



--------------------------------------------------------------------------------



 



solicited to be a member of the Company or its affiliates at any time during the
two-year period prior to the Termination Date. For the purposes of this
Section 8(d)(i), the term “Company Services” shall mean: (aa) providing
short-answer or custom research on demand, including without limitation
literature or database searches, telephone interviews, or other research of the
same or substantially similar type as that provided by the Company or its
affiliates; or (bb) preparing published multiple client or syndicated studies,
including without limitation studies of the same or substantially similar type
provided by the Company or its affiliates; or (cc) selling benchmarking data and
databases of the same or substantially similar type provided by the Company or
its affiliates; or (dd) providing conferences, seminars, training or education
of the same or substantially similar type provided by the Company or its
affiliates; or (ee) providing any other services or products not described in
(aa) through (dd) above that the Company or its affiliates is providing, has
provided or notifies McGonigle of its intention to provide as of the Termination
Date; where any of the foregoing services described in (aa) through (ee) above
are provided to any of the following: pharmaceutical companies, insurance
companies, managed care companies, commercial banks, brokerage houses, mutual
fund companies, Fortune 1000 companies and companies with annual revenues
greater than $100 million. For the avoidance of doubt, the Company and McGonigle
agree that that for purposes of this Section 8 the Company is “engaged in
business” throughout the United States, the United Kingdom, western European and
Japan. Notwithstanding the foregoing, McGonigle may, upon termination in the
situations described above, work as a consultant or for a consulting firm,
provided he complies with all of the provisions of this Section 8(d)(i). The
Company may release McGonigle from some or all of the restrictions in this
section only in a written instrument signed by McGonigle and the Chief Executive
Officer of the Company.
               (ii) McGonigle agrees that the restrictions imposed upon him by
the provisions of this Section 8 are fair and reasonable considering the nature
of the Company’s business, the position of trust and responsibility he has
occupied with the Company, and the sensitive nature of the information to which
the Company has given him access and the relationships he has developed on
behalf of the Company at the Company’s expense, and are reasonably required for
the protection of the Company. McGonigle further agrees that the provisions of
Section 8(d)(i) relating to areas of restriction, member limitations, or time
periods of restriction were specifically discussed in good faith and are
acceptable to McGonigle. Nevertheless, to the extent that these restrictions
exceed the maximum areas of restriction, member limitations or periods of time
which a court of competent jurisdiction would enforce, the areas of restriction,
member limitations or time periods shall be modified by such court to be the
maximum areas of restriction, member limitations or time periods which such
court would enforce in any state or jurisdiction in which such court shall be
convened. If any other part of Section 8(d)(i) is held to be invalid or
unenforceable, the remaining parts shall nevertheless continue to be valid and
enforceable as though the unenforceable portion(s) were absent. In addition,
both during the Term and subsequent to the termination McGonigle’s of service to
the Company hereunder and at such times as the Company may reasonably request,
McGonigle agrees to provide the Company with such information as may be
reasonably necessary to demonstrate his compliance with the terms and conditions
of this Agreement.
               (iii) For purposes of this Agreement, the term “affiliates” shall
mean a corporation of which 50 percent or more of the total combined voting
power or value of all

 



--------------------------------------------------------------------------------



 



classes of capital stock are, directly or indirectly, owned by the Company or by
the beneficial shareholders of the Company.
          (e) Solicitation of Employees. McGonigle agrees that during the Term,
and for a period of two (2) years after the Termination Date, he shall not,
except in the course of his duties for the Company, directly or indirectly,
induce or attempt to induce or otherwise counsel, advise, ask or encourage any
person who at the time is a current employee of the Company or its affiliates,
or who left such employ within the preceding six (6) months, to leave the employ
of the Company or to accept employment with another employer besides the Company
or as an independent contractor, or offer employment to or hire such person.
          (f) Inventions Improvements and Copyrightable Materials. McGonigle
shall disclose promptly in writing and assign immediately, and hereby assigns to
the Company, all of McGonigle’s right, title and interest in and to, any
original works of authorship, formulas, processes, programs, benchmarking or
other databases, techniques, know-how, data, developments or discoveries,
whether or not copyrightable, relating to the Company’s business of Company
Services or to corporate research, management and/or consulting practices or
services (hereinafter referred to collectively as “Work Product”), which
McGonigle may make or conceive, or first reduce to practice or learn either
solely or jointly with others, during the employment period with the Company
through McGonigle’s work with the Company or its affiliates or with any other
person or entity pursuant to an assignment by the Company or its affiliates.
McGonigle acknowledges the special interest the Company holds in its processes,
techniques and technologies in producing its editorial works and agrees that
such processes, techniques and technologies shall not be directly or indirectly
used or distributed by McGonigle for the interests of any person or entity
besides the Company.
               (i) All disclosures and assignments made pursuant to this
Agreement are made without royalty or any additional consideration to McGonigle
other than the regular compensation paid to McGonigle by the Company or its
affiliates.
               (ii) McGonigle shall execute, acknowledge and deliver to the
Company or its affiliates all necessary documents, and shall take such other
action as may be necessary to assist the Company in obtaining by statute,
letters patent, copyrights, trademarks or other statutory or common law
protections for the Work Product covered by this Agreement, vesting title and
right in such patents, copyrights, trademarks and other protections in the
Company and its designees. McGonigle hereby agrees that the Work Product
constitutes a “work made for hire” in accordance with the definition of that
term under the U.S. copyright laws. McGonigle shall further assist the Company
or its affiliates in every proper and reasonable way to enforce such patents,
copyrights, trademarks and other protections as the Company may desire.
McGonigle’s obligation to deliver documents and assist the Company or its
affiliates under this Agreement applies both during and subsequent to the Term.
               (iii) Any Work Product relating to the Company’s business which
McGonigle may disclose to anyone within six (6) months after the Termination
Date, or for which the Company or its affiliates may file application for
letters patent, copyright, trademark or other statutory or common law protection
within eighteen (18) months after the Termination Date, shall rebuttably be
presumed to have been made, conceived, first reduced to practice or learned
during the term of McGonigle’s employment with and/or service to the Company and

 



--------------------------------------------------------------------------------



 



fully subject to the terms and conditions set forth herein; provided that if
McGonigle can demonstrate that he, in fact, conceived any such Work Product
subsequent to the Termination Date and such Work Product is not based upon or
derived from confidential or proprietary information of the Company or its
affiliates or does not relate to the scope of work performed by McGonigle
pursuant to his duties with the Company or its affiliates, then such Work
Product shall belong to McGonigle and shall be McGonigle’s sole property.
               (iv) McGonigle represents that, to his actual knowledge, without
independent inquiry, the Work Product does not infringe any copyright or other
proprietary right of any person or entity.
               (v) Attached to and made as part of this Agreement as Attachment
B is a complete list of all Work Product, patented or copyrighted, which has
been made or conceived or first reduced to practice by McGonigle alone or
jointly prior to the first date of his employment with the Company or its
affiliates. Such Work Product shall be excluded from the operation of this
Agreement. If there is no such list on Attachment B, there shall be a rebuttable
presumption that no such Work Product exists at the time of signing this
Agreement.
          (g) Injunctive Relief and Attorneys’ Fees. McGonigle acknowledges that
a breach of any of the provisions of this Section 8 may result in continuing and
irreparable damages to the Company or its affiliates for which there may be no
adequate remedy at law and that the Company or its affiliates in addition to all
other relief available to it shall be entitled to the issuance of a temporary
restraining order, preliminary injunction and permanent injunction restraining
McGonigle from committing or continuing to commit any breach of this Section 8
both pending further legal proceedings and for appropriate periods in the
future. McGonigle agrees that any applicable time period limitation on any
provision of this Section 8 shall be extended on a day-for-day basis for each
day during which McGonigle participates in any activity in violation of any such
provision.
     9. Non-Waiver of Rights.
          The failure to enforce at any time the provisions of this Agreement or
to require at any time performance by the other party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect either the validity of this Agreement or any part hereof, or the right of
either party to enforce each and every provision in accordance with its terms.
No waiver by either party hereto of any breach by the other party hereto of any
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions at that time or at any prior or
subsequent time.
     10. Notices.
          Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by registered mail to his
residence, in the case of McGonigle, or to the business office of its chief
Human Resources officer, in the case of the Company.

 



--------------------------------------------------------------------------------



 



     11. Binding Effect/Assignment.
          This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, personal representatives,
estates, successors (including, without limitation, by way of merger) and
assigns. Notwithstanding the provisions of the immediately preceding sentence,
neither McGonigle nor the Company shall assign all or any portion of this
Agreement without the prior written consent of the other party.
     12. Entire Agreement.
          This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, between them as to such subject matter, including,
from and after January 1, 2007, the Employment Agreement and the Non-Competition
Agreement.
     13. Severability.
          If any provision of this Agreement, or any application thereof to any
circumstances, is invalid, in whole or in part, such provision or application
shall to that extent be severable and shall not affect other provisions or
applications of this Agreement.
     14. Governing Law.
          This Agreement shall be construed in accordance with and governed by
the laws of the District of Columbia, irrespective of the principles of
conflicts of law therein.
     15. Arbitration of Disputes.
          The parties shall endeavor to settle all disputes by amicable
negotiations. Any claim, dispute, disagreement or controversy that arises among
the parties relating to McGonigle’s past or future employment with the Company
or this Agreement (excluding enforcement by the Company of its rights under the
Section 8) that is not amicably settled shall be resolved by arbitration, as
follows:
          (a) An arbitration may be commenced by any party to this Agreement by
the service of a written request for arbitration upon the other affected
party(ies). Such request for arbitration shall summarize the controversy or
claim to be arbitrated.
          (b) Any such arbitration shall be heard in the Headquarters
Jurisdiction, before a panel consisting of one (1) to three (3) arbitrators,
each of whom shall be impartial. Except as the parties may otherwise agree, an
arbitrator shall be selected in the first instance by those members of the Board
of Directors who are neither members of the Compensation Committee of the Board
of Directors nor employees of the Company. If there are no such members of the
Board of Directors, an arbitrator shall be selected by the Board of Directors.
Executive may request that additional arbitrators be appointed, which
arbitrator(s) shall be named by the appropriate official in the District of
Columbia office of the American Arbitration Association or, in the event of his
or her unavailability by reason of disqualification or otherwise, by the
appropriate official in the New York City office of the American Arbitration
Association. In determining the number and appropriate background of any
additional arbitrators, the appointing authority shall give due

 



--------------------------------------------------------------------------------



 



consideration to the issues to be resolved, but his or her decision as to the
number of arbitrators and their identity shall be final. Any arbitrator shall be
an individual who is an attorney licensed to practice law in the District of
Columbia. Such arbitrator shall be neutral within the meaning of the Commercial
Rules of Dispute Resolution of the American Arbitration Association; provided,
however, that the arbitration shall not be administered by the American
Arbitration Association. Any challenge to the neutrality of an arbitrator shall
be resolved by the arbitrator whose decision shall be final and conclusive. The
arbitration shall be administered and conducted by the arbitrator(s) pursuant to
the then-current employment dispute resolution rules of the American Arbitration
Association.
          (c) All attorneys’ fees and costs of the arbitration shall in the
first instance be borne by the respective party incurring such costs and fees,
but the arbitrators shall have the discretion to award costs and/or attorneys’
fees as they deem appropriate under the circumstances. The parties hereby
expressly waive punitive damages, and under no circumstances shall an award
contain any amount that in any way reflects punitive damages.
          (d) The decision of the arbitrator on the issue(s) presented for
arbitration shall be final and conclusive and may be enforced in any court of
competent jurisdiction.
          (e) It is intended that controversies or claims submitted to
arbitration under this Section 11 shall remain confidential, and to that end it
is agreed by the parties that neither the facts disclosed in the arbitration,
the issues arbitrated, nor the views or opinions of any persons concerning them,
shall be disclosed to third persons at any time, except to the extent necessary
to enforce an award or judgment or as required by law or regulation, including
the federal securities laws and the regulations thereunder, in response to legal
process or in connection with such arbitration.
          (f) “Headquarters Jurisdiction” means the District of Columbia from
the Effective Date until the date that the principal executive offices are
relocated to Rosslyn, Virginia, and thereafter means the Commonwealth of
Virginia.
     16. Modifications.
          Neither this Agreement nor any provision hereof may be modified,
altered, amended or waived except by an instrument in writing duly signed by the
party to be charged.
     17. Tense and Headings.
          Whenever any words used herein are in the singular form, they shall be
construed as though they were also used in the plural form in all cases where
they would so apply. The headings contained herein are solely for the purposes
of reference, are not part of this Agreement, and shall not in any way affect
the meaning or interpretation of this Agreement.
     18. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, to be effective as of the first date written above.

                              THE CORPORATE EXECUTIVE BOARD
COMPANY    
 
                  By:
/s/ James J. McGonigle
      By:   /s/ James C. Edgemond     Name:

 
James J. McGonigle       Name:  
 
James C. Edgemond      
 
      Title:   Treasurer and Secretary    

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
Permitted Board Service Pursuant to Section 8(d)(i)(A)
FactSet Research Systems Inc.

SNL Financial

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
Pre-Existing Work Product
None.

 